                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

RUPLE BUILDERS, INC.,                           :
    Plaintiff and                               :           No. 2:17-cv-00004
    Counterclaim-Defendant                      :
                                                :           (Judge Kane)
               v.                               :
                                                :
BRACKENRIDGE CONSTRUCTION                       :
CO., INC.,                                      :
      Defendant and                             :
      Counterclaim-Plaintiff                    :

                                       MEMORANDUM

       Before the Court is Defendant Brackenridge Construction Company (“Defendant”)’s

motion to strike the declaration (the “Declaration”) of John Ruple (“Ruple”) (Doc. No. 55), filed

by Plaintiff Ruple Builders, Inc. (“Plaintiff”), in opposition to Defendant’s pending motion for

summary judgment (Doc. No. 42), and motion for sanctions (Doc. No. 55).

I.     BACKGROUND

       Defendant filed the instant motion on December 28, 2017 (Doc. No. 55), in connection

with its motion for summary judgment (Doc. No. 42), which it filed on December 7, 2017 (Doc.

No. 42).1 The underlying action involves allegations of breach of contract and unjust

enrichment following a contractual engagement between the two parties (the “Subcontract”)

entered into in 2016, in connection with a commercial construction project in Cleveland, Ohio.

(Doc. No. 1.) In the instant motion to strike, Defendant challenges various portions of the

Declaration for purposes of the Court’s analysis of its summary judgment motion.2


1
  Because the instant Memorandum addresses only Defendant’s motion to strike and for
sanctions (Doc. No. 55), and not the underlying motion for summary judgment (Doc. No. 42),
the Court declines to recite the full factual background of the above-captioned action herein.
2
  Ruple’s deposition (the “Deposition”) was conducted in connection with a related state action
captioned Ruple Builders, Inc. v. MBC Development, Inc., and filed in the Cuyahoga County
II.    LEGAL STANDARD

       A.      Federal Rule of Civil Procedure 56

       Federal Rule of Civil Procedure 56 – which pertains to summary judgment – provides, in

relevant part, that “[a]n affidavit or declaration used to support or oppose a motion must be made

on personal knowledge, set out facts that would be admissible in evidence, and show that the

affiant or declarant is competent to testify on the matters stated.” See Fed. R. Civ. P. 56(d).

Rule 56 also states that the Court may, “[i]f satisfied that an affidavit or declaration under this

rule is submitted in bad faith or solely for delay . . . order the submitting party to pay the other

party the reasonable expenses, including attorney’s fees, it incurred as a result” after providing

the offending party with notice and reasonable time to respond. See Fed. R. Civ. P. 56(h).

       B.      Sham Affidavit Doctrine

       When a party challenges a court’s consideration of an affidavit or declaration for

purposes of summary judgment on the basis that the document contradicts prior testimony, while

“[t]he Federal Rules of Civil Procedure do not prescribe how courts should address subsequent

affidavits[,]” the United States Court of Appeals for the Third Circuit has “held that ‘a party may

not create a material issue of fact to defeat summary judgment by filing an affidavit disputing his

or her own sworn testimony without demonstrating a plausible explanation for the conflict.’”

See Jiminez v. All Am. Rathskeller, Inc., 503 F.3d 247, 251 (3d Cir. 2007) (quoting Baer v.

Chase, 392 F.3d 609, 624 (3d Cir. 2004)). This principle is commonly referred to as the “sham

affidavit doctrine.” See id.




Court of Common Pleas, in Cuyahoga County, Ohio. As noted in Defendant’s motion to strike,
the parties have agreed that “all discovery obtained in that case may be used in the instant
litigation.” (Doc. No. 55 at 3.)


                                                   2
       “A sham affidavit is a contradictory affidavit that indicates only that the affiant cannot

maintain a consistent story or is willing to offer a statement solely for the purpose of defeating

summary judgment[,]” and “[a] sham affidavit cannot raise a genuine issue of fact because it is

merely a variance from earlier deposition testimony, and therefore[,] no reasonable jury could

rely on it to find for the nonmovant.” Id. at 253. Affidavits are generally viewed as “less

credible than deposition testimony.” See Crawford v. George & Lynch, Inc., 19 F. Supp. 3d 546,

557 (D. Del. 2013) (citing Jiminez, 503 F.3d at 253) (noting that affidavits “are usually drafted

by counsel”); see also Jiminez, 503 F.3d at 253 (noting acknowledgement by other court that

“[t]he deposition of a witness will usually be more reliable than his affidavit, since the deponent

was either cross-examined by opposing counsel, or at least available to opposing counsel for

cross-examination” (alteration in original) (citing Perma Research & Dev. Co. v. Singer Co., 410

F.2d 572, 578 (2d Cir. 1969))).

       “[A]n affidavit will not be disregarded as a sham if the affiant offers an explanation for

the contradiction between the deposition testimony and the subsequent affidavit.” Crawford, 19

F. Supp. 3d at 557 (citing Jiminez, 503 F.3d at 253). “However, if the contradiction between a

subsequent affidavit and a prior deposition remains unexplained, the trial court may disregard the

subsequent affidavit as a sham.” Id. (citing Jiminez, 503 F.3d at 253). “To determine whether a

deposition and affidavit are contradictory, the Court should not isolate any particular

statements.” Brown v. Showboat Atl. Propco, LLC, No. 08-cv-5145, 2010 WL 5237855, at *5

(D. N.J. Dec. 16, 2010) (citing Ragan v. Fuentes, No. 05-cv-2825, 2007 WL 2892948, at *10

(Sept. 28, 2007)). The determination of whether an affidavit constitutes a “sham affidavit” lies

within the discretion of the district court. See Daubert v. NRA Grp., LLC, 861 F.3d 382, 389 (3d




                                                  3
Cir. 2017) (“[W]e review a district court’s decision to exclude materials under the sham-affidavit

doctrine for abuse of discretion.”).

III.   DISCUSSION

       A.      Motion to Strike

       Through the instant motion, Defendant “moves . . . for an order striking the Declaration.”

(Doc. No. 55 at 1.) The Court observes, however, that although Defendant’s motion is styled as

a motion to strike, “motions to strike are generally made pursuant to Federal Rule of Civil

Procedure 12(f),” which “provides no basis for striking material like that at issue here, as Rule

12(f) applies specifically to pleadings.” See Se. Pa. Transp. Auth. v. Orrstown Fin. Servs., Inc.,

No. 1:12-cv-00993, 2016 WL 7117455, at *7 (M.D. Pa. Dec. 7, 2016) (citing Fed. R. Civ. P.

12(f); Moore’s Federal Practice § 12.37[2] (Matthew Bender 3d ed.)). Accordingly, “the Court

is persuaded that the better approach is to simply disregard any documents or information

improperly before the Court.” See id. (citing Sfakianos v. Shelby Cty. Gov’t, No. 08-cv-2171,

2010 WL 4791680, at *2 (W.D. Tenn. Aug. 2, 2010); Lombard v. MCI Telecom. Corp., 13 F.

Suppp. 2d 621, 625 (N.D. Ohio 1998); Dillon v. Village of Piketon, Ohio, No. 2:10-cv-888, 2011

WL 2632802, at *2 (S.D. Ohio July 5, 2011)). The Court, therefore, will deny the motion to

strike (Doc. No. 55), but examine the paragraphs of the Declaration specifically challenged by

Defendant in the instant motion (Doc. No. 55), to determine whether the Court should consider

them in connection with Defendant’s motion for summary judgment (Doc. No. 42).3



3
  Defendant’s motion requests, in pertinent part, that the Court “[s]trik[e] the Declaration . . . or
at least strik[e] the paragraphs identified as offering contradictory, conclusory, and
unsubstantiated averments, including paragraphs 4, 5, 6, 10, and 16.” (Doc. No. 55 at 9.)
Because Defendant specifically challenges only certain paragraphs in the Declaration and
provides no support for its contention that the entire Declaration should be stricken if the Court
determines a portion of it shall not be considered, the Court addresses only the aforementioned
paragraphs in connection with Defendant’s motion. See, e.g., Culver v. Specter, No. 1:11-cv-
                                                  4
               1.     Paragraph 4

       Paragraph 4 of the Declaration reads, in pertinent part, as follows:

       Contrary to Article 6.2 of the Subcontract, [Plaintiff] was not required to obtain
       an express, written change order executed by [Defendant’s] President or Senior
       Vice President as a condition precedent to seeking an increase in the Contract
       Price. [Plaintiff] was instructed by [Defendant] to send change orders and
       requests for extra work through [Defendant’s] employee, Pat Andres (“Andres”).
       Once Andres received the change orders and requests for extra work, [Plaintiff]
       was informed that Andres would submit them to [Defendant] for payment.

(Doc. No. 50-1 ¶ 4.) Defendant challenges this paragraph on the basis that it conflicts with

Ruple’s prior deposition testimony, which provides, in relevant part:

       [Q.] And in response to your email, Jared Eiseman, on June 8th, 2016, responded
       by saying “Just spoke with Pat and any time and material tickets cannot be signed
       by Alan, they need to go to Pat. From there he reviews them and will get them to
       the office.” Correct?

       A. Correct.

       Q. That’s what you were told?

       A. Yep.

       Q. It does not say that Pat will approve them, it says that Pat will review them and
       get them to the office, correct?

       A. Then who approves them? Yes, I agree.

       Q. According to the subcontract that you signed and understood, the person – the
       only person who was authorized to bind the company to the extra work was the
       contractor's senior vice president or president, correct?

       A. Correct.

(Doc. No. 45-1 at 46: 11-25, 47: 1-4.)




02205, 2015 WL 5879608, at *3 (M.D. Pa. Sept. 30, 2015) (citing Summy-Long v. Pa. State
Univ., No. 6-1117, 2009 WL 811616, at *2 (M.D. Pa. Mar. 26, 2009)) (acknowledging that a
single statement would not “invalidate an entire declaration” and noting that the proper approach
would be to disregard “the offending portion of the declaration”).
                                                5
       According to Defendant, Paragraph 4 conflicts with a portion of the Deposition in which

“Ruple testified that he was not told that Pat Andres would ‘approve’ [Plaintiff’s] time and

material tickets, only that Mr. Andres would submit them to [Defendant’s] office[,]” and that

“Ruple further admitted that payment could only be approved by [Defendant’s] President or

Senior Vice President.” (Doc. No. 55 at 3-4.) In opposition, Plaintiff states that “the deposition

testimony was incomplete and the Declaration is being submitted in order to explain how the

parties’ course of dealing[] was in direct opposition to the requirements of Article 6.2 of the

Subcontract” (Doc. No. 56 at 5), and that because “the questioning at [the] [D]eposition

pertained solely to an email from Jared Eiseman of Brackenridge and did not pertain to Mr.

Ruple’s conversations with and directives from Pat Andres . . . the Declaration not only provides

necessary clarification for what actually occurred in the field regarding the waiver of Article 6.2,

but also provides necessary clarification regarding the testimony that was elicited at [the]

[D]eposition” (id.).

       The Court concludes that Paragraph 4 is properly considered a sham affidavit and,

therefore, should be disregarded in connection with Defendant’s motion for summary judgment.

As an initial matter, the Court concludes that Paragraph 4 of the Declaration ultimately conflicts

with the relevant portion of the Deposition, and that although Plaintiff argues that the

Declaration is appropriately viewed as providing further clarification of Ruple’s deposition

testimony (Doc. No. 56), Plaintiff has failed to “demonstrate[e] a plausible explanation for the

conflict.” See Baer, 392 F.3d at 624 (citing Hackman v. Valley Fair, 932 F.2d 239, 241 (3d Cir.

1991)). Further, “[w]hen there is independent evidence in the record to bolster an otherwise

questionable affidavit, courts generally have refused to disregard the affidavit.” See id. at 625

(citing Bushell v. Wackenhut Int’l, Inc., 731 F. Supp. 1574, 1578 (S.D. Fla. 1990)). In the case



                                                 6
at bar, however, Plaintiff has not pointed to any evidence of record that would independently

corroborate his statement in Paragraph 4 of the Declaration: that he was not required to obtain an

express, written change order executed by Defendant’s president or senior vice president in order

to seek an increase in the contract price, but rather, was instructed by Defendant to send the

appropriate documents to Pat Andres, an employee of Defendant. (Doc. No. 51 ¶ 5.)

Accordingly, the Court will not consider Paragraph 4 of the Declaration (Doc. No. 50-1), in

connection with Defendant’s pending motion for summary judgment (Doc. No. 42).

                2.     Paragraph 5

       Paragraph 5 of the Declaration states: “Contrary to Article 2.7 of the Subcontract,

Brackenridge had written knowledge prior to the execution of the Subcontract that Chagrin

Valley Steel Erectors would be performing the labor at the Project.” (Doc. No. 50-1 ¶ 5.)

Defendant asserts that this paragraph contradicts a portion of the Deposition, in which Ruple’s

testimony reads as follows:

       Q. . . . In Article 2.7 of the subcontract it states that, [“]Unless otherwise stated in
       the contract documents, the subcontractor as soon as practicable after award of the
       contract shall furnish in writing to the contractor the names of the person or
       entities who are to furnish materials, supplies or equipment, including materials
       fabricated to a special design proposed for each portion of the work where the
       expected value of the materials, supplies or equipment is over $2,500.” Did
       [Plaintiff] furnish in writing the names or persons of those entities?

       A. No.

(Doc. No. 45-1 at 29:11-23.)

       Defendant argues that Paragraph 5 of the Declaration contradicts Ruple’s deposition

testimony, asserting that Ruple “unreservedly testified [in the Deposition] that his company did

not furnish written notice to Brackenridge in accordance with Article 2.7.” (Doc. No. 55 at 4.)

Plaintiff, however, maintains that no such conflict exists because “Ruple testified at his


                                                  7
deposition that Brackenridge had notice of Chagrin Valley Steel Erectors providing labor or

supplies to the Project from the quotation to the Project.” (Doc. No. 56 at 6.) Further, Plaintiff

posits that “Brackenridge’s employees saw Chagrin Valley Steel Erectors providing labor or

supplies at the Project and let the work continue[,]” and, therefore, “the Declaration merely

clarifies [the] deposition testimony and is admissible in order to raise a genuine issue of material

fact.” (Id. at 6.) Plaintiff additionally argues that the Declaration is “supported by time and

material tickets that were provided to Pat Andres[,]” which were “submitted to Andres, based on

Brackenridge’s instructions to do so” and, consequently, “it is clear that the Declaration

. . . clarif[ies] Mr. Ruple’s deposition testimony.” (Id.)

       The Court concludes that Paragraph 5 should be disregarded. As an initial matter,

Paragraph 5 appears to conflict with Ruple’s deposition testimony as to whether Brackenridge

possessed certain written knowledge of the Chagrin Valley Steel Erectors’ work with respect to

the project. While the Court acknowledges Plaintiff’s reference to “time and material tickets that

were provided to Pat Andres” for the subject work, which Plaintiff indicates are “[a]ttached as

Exhibit 3 to the Declaration” (id. at 56), the Court concludes, however, that Plaintiff has not

adduced sufficient evidence to overcome the apparent contradiction between the Deposition and

Paragraph 5 of the Declaration. See, e.g., Daubert, 861 F.3d at 392 (describing import of

“independent evidence in the record” for purposes of corroborating a challenged affidavit); see

also USAA Cas. Ins. Co. v. Metro. Edison Co., No. 1:12-cv-1178, 2014 WL 3534946, at *4

(M.D. Pa. July 16, 2014) (citing Jiminez, 503 F.3d at 254) (stating that “if the proponent [of the

affidavit] offers a satisfactory explanation for contradictory statements or independent evidence

in the record to corroborate the affidavit, courts generally refuse to disregard the affidavit”).

Here, although Plaintiff refers to certain time and material tickets as such independent evidence



                                                  8
of record, this evidence, on its own, does not independently demonstrate that Defendant “had

written knowledge prior to the execution of the Subcontract that Chagrin Valley Steel Erectors

would be performing the labor at the Project” (Doc. No. 50-1 ¶ 5), nor does it permit Plaintiff to

overcome the apparent contradiction between Ruple’s testimony and the relevant portion of the

Declaration. The Court, therefore, will exercise its discretion to disregard Paragraph 5 of the

Declaration. See Daubert, 861 F.3d at 389 (explaining that “a district court’s decision to exclude

materials under the sham-affidavit doctrine” is appropriately examined for abuse of discretion).

               3.      Paragraph 6

       Paragraph 6 of the Declaration states: “The written change order provision set forth in

Article 6.2 [of the Subcontract] had been waived based on Ruple’s course of dealings with

Andres.” (Id. ¶ 6.) Defendant argues that this statement amounts to an “impermissible legal

conclusion[]” because “[w]aiver . . . is a legal question to be decided by the Court” and Ruple

being a fact witness renders him “plainly incompetent to arrive at this conclusion in the context

of a declaration.” (Doc. No. 55 at 5.) Plaintiff argues in opposition that the Declaration

complies with Federal Rule of Civil Procedure 56 in that Ruple: (1) “has personal knowledge

regarding the waiver of Article 6.2”; (2) Ruple “was instructed by Brackenridge to submit time

and material tickets to Andres . . . which [he] did”; (3) “Andres subsequently directed Ruple to

proceed with the extra work and informed [Plaintiff] that it would be paid for extra work”; and

(4) “[t]his pattern continued from June through August 2016.” (Doc. No. 56 at 7.) Additionally,

Plaintiff asserts that the Declaration complies with Federal Rule of Evidence 701 because Ruple

“is able to testify regarding his perceptions as to the lack of written change order requirements

and how the course of the parties’ dealings changed the requirements of Article 6.2 of the

Subcontract.” (Id. at 7.)



                                                 9
       The Court concludes that disregarding Paragraph 6 is proper, as the statement therein

amounts to an impermissible legal conclusion that fails to satisfy Rule 56’s requirement that the

statement be based on the declarant’s personal knowledge. “A legally conclusive statement is a

statement in which the law is applied to the facts.” Knopick v. Downey, No. 1:09-cv-1287, 2013

WL 1882983, at *14 (M.D. Pa. May 6, 2013) (citing Transportes Aereos Pegaso, S.A. de C.V. v.

Bell Helicopter Textron, Inc., 623 F. Supp. 2d 518, 533 (D. Del. 2009)). As noted supra,

Paragraph 6 states, in the opinion of Ruple, that Article 6.2’s written change order provision “had

been waived based on Ruple’s course of dealing[] with Andres.” (Doc. No. 50-1 ¶ 6.) Such a

statement amounts to a situation “in which the law is applied to the facts” in that it represents

Ruple’s opinion that, based on his interactions with Andres, the relevant contractual requirement

was waived, and the issue of waiver represents a legal conclusion as to the breach of contract

claim at issue. Accordingly, the Court will disregard Paragraph 6 of the Declaration for purposes

of its summary judgment analysis.

               4.      Paragraph 10

       Paragraph 10 of the Declaration states that “Brackenridge’s on-site employee(s) knew

that Chagrin Valley Steel Erectors was performing labor on the Project and let the work

continue.” (Id. ¶ 10.) According to Defendant, this statement is “clearly beyond the scope of []

Ruple’s personal knowledge” because Ruple’s statement is conclusory and “[n]owhere does [he]

offer any explanation for how he knows what Brackenridge’s employees allegedly ‘knew.’”

(Doc. No. 55 at 5.) In response, Plaintiff argues that an affidavit may satisfy the personal

knowledge requirement of Federal Rule of Evidence 602 if “evidence is introduced to support a

finding that the witness has personal knowledge of the matter” and that, in the case at bar,

Ruple’s testimony in the Deposition “states that Brackenridge had written notice from Ruple’s



                                                 10
quote that Chagrin Valley Steel Erectors would provide labor and/or supplies at the Project.”

(Doc. No. 56 at 8.) Aside from referring to the Deposition, as noted supra, Plaintiff does not

appear to cite a specific portion of Ruple’s deposition testimony in support of its position. (Id.)

       The Court concludes that Paragraph 10 of the Declaration is not based on Ruple’s

personal knowledge and that, as a result, it should be disregarded. Under Federal Rule of

Evidence 602, “[a] witness may testify to a matter only if evidence is introduced sufficient to

support a finding that the witness has personal knowledge of the matter.” See Fed. R. Evid. 602.

Further, “[e]vidence to prove personal knowledge may consist of the witness’s own testimony.”

Id. “If the jury could reasonably find that the witness perceived the event, the witness’s

testimony should be admitted.” Tumpa v. IOC-PA-US-RSM Enters., No. 2:17-cv-00625, 2018

WL 3862091, at *1 (Aug. 14, 2018) (citing United States v. Gerard, 507 F. App’x 218, 222 (3d

Cir. 2012)). In the instant case, the challenged portion of the declaration – which states that

“Brackenridge’s on-site employee(s) knew that Chagrin Valley Steel Erectors was performing

labor on the Project and let the work continue” (id. ¶ 10) – does not state what Ruple, as the

declarant, actually knew or knows, but rather, purports to state what others know, and,

consequently, should be disregarded for purposes of the Court’s summary judgment analysis.

See, e.g., Keating v. Bucks Cty. Water & Sewer Auth., No. 99-cv-1584, 2000 WL 1888770, at

*4 (E.D. Pa. Dec. 29, 2000) (“Although the statement is based on a fact and is not merely

conclusory, the assertion that it ‘was generally known,’ rather than known by the affiant,

precludes the court from considering it on a motion for summary judgment. This statement does

not establish that there will be admissible evidence of what was ‘generally known’ at trial.”).

Accordingly, the Court will disregard Paragraph 10 of the Declaration in disposing of the

pending motion for summary judgment.



                                                 11
               5.       Paragraph 16

       Defendant’s motion also presents a challenge to Paragraph 16 of the Declaration, which

states the following:

       [Defendant] (on the advice of counsel) knew that [Plaintiff] needed to be paid for
       its work under the Subcontract and purposefully and deceitfully sent [Plaintiff] a
       check in the amount of $34,504 so that it could utilize an accord and satisfaction
       defense in this lawsuit and avoid paying [Plaintiff] for its extra costs. [Defendant]
       (through conversations between [Plaintiff’s] and [Defendant’s] counsel) knew that
       [Plaintiff] was in a desperate financial situation on account of being owed over
       $100,000 for work performed under the Subcontract and couldn’t continue to
       operate its business without depositing the $34,504 check.

(Doc. No. 50-1 ¶ 16.) Defendant argues that the Court should disregard the above paragraph on

the basis that Ruple “has no personal knowledge of any advice given to [Defendant] by its legal

counsel[,]” nor does he “have any personal knowledge of [Defendant’s] intent in sending

[Plaintiff] a check in the amount of $34,504.00 in October 2016.” (Doc. No. 55 at 6.) To that

end, Defendant further asserts that “Ruple does not even attempt to disclose the alleged basis for

his ‘personal knowledge’ of these matters in his Declaration.” (Id.) Plaintiff rejects this

argument, stating that Ruple “is competent to testify regarding [Defendant’s] intent regarding its

submission” of a check for $34,504 and that “[b]ased on email communications from June 2016,

[Defendant] knew that [Plaintiff] needed to be paid for its work at the Project.” (Doc. No. 56 at

8.)

       Similar to its analysis of Paragraph 10, as explained supra, the Court concludes that

Paragraph 16 should also be disregarded for summary judgment purposes. Notably, Ruple’s

statement speaks to purported knowledge on the part of Brackenridge, rather than on the part of

Ruple himself. (Doc. No. 15-1 ¶ 16.) Such a statement, therefore, is not a product of “personal

observations.” See Tumpa, 2018 WL 3862091, at *1 (explaining basis for conclusion that Court

could properly consider affidavit when disposing of motion for summary judgment). The


                                                 12
challenged paragraph, rather, puts forth a statement that certain facts were known or intended by

Defendant, “rather than known by the [declarant],” Ruple, and, therefore, “precludes the [C]ourt

from considering it on a motion for summary judgment.” See Keating, 2000 WL 1888770, at *4.

Accordingly, the Court will disregard Paragraph 16 of the Declaration in examining Defendant’s

motion for summary judgment.

       B.      Motion for Sanctions

       Through the instant motion, Defendant also moves for the imposition of sanctions under

Federal Rule of Civil Procedure 56(h), which permits the Court to impose sanctions on a party,

after providing the party with notice and a reasonable time to respond, if the Court is “satisfied

that an affidavit or declaration under this rule is submitted in bad faith or solely for delay.” See

Fed. R. Civ. P. 56(h). The rule further provides that the Court “may order the submitting party to

pay the other party the reasonable expenses, including attorney’s fees, it incurred as result” and

that “[a]n offending party or attorney may also be held in contempt or subjected to other

appropriate sanctions.” See id. In support of its motion, aside from stating why it believes the

Court should disregard the subject paragraphs in the Declaration, Defendant does not appear to

advance a more specific argument as to its request for the imposition of sanctions pursuant to

Rule 56. (Doc. No. 55 at 4-7.) In opposing the instant motion, Plaintiff states that the motion,

including its request for sanctions, “should be denied because the Declaration is not a sham

affidavit and was not submitted in bad faith.” (Doc. No. 56 at 4.)

       The Court concludes that, in the case at bar, the imposition of sanctions is unwarranted.

As an initial matter, it bears noting that Rule 56’s language as to sanctions is permissive in

nature, as it states that the Court “may” order the submitting party to pay certain expenses

specified in the rule. See Fed. R. Civ. P. 56(h). Moreover, the decision of whether to impose



                                                 13
sanctions falls within the inherent authority of the Court. See, e.g., Fellheimer, Eichen &

Braverman, P.C. v. Charter Techs., Inc., 57 F.3d 1215, 1224 (3d Cir. 1995) (acknowledging “the

federal courts’ inherent power to control the conduct of those who appear before them”). In the

instant case, however, while the Court has determined that portions of the Declaration are

problematic, as explained supra, the Court is not persuaded that the Declaration was “submitted

in bad faith or solely for delay.” See Fed. R. Civ. P. 56(h). Accordingly, the Court will deny

Defendant’s motion for sanctions. (Doc. No. 55.)

IV.    CONCLUSION

       Based on the foregoing, the Court will deny Defendant’s motion to strike and for

sanctions (Doc. No. 55), but will disregard the portions of Ruple’s Declaration deemed improper,

as stated supra, for purposes of the Court’s analysis of Defendant’s motion for summary

judgment (Doc. No. 42). An appropriate Order follows.




                                                             s/ Yvette Kane
                                                             Yvette Kane, District Judge
                                                             United States District Court
                                                             Western District of Pennsylvania
                                                             Sitting by designation




                                                14
